               Case 2:21-mj-00038-DB Document 2 Filed 03/02/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney                                               FILED
 2 JASON HITT                                                                 Mar 02, 2021
   Assistant United States Attorney                                        CLERK, U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF CALIFORNIA
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                                             SEALED
 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                                     CASE NO.       2:21-mj-0038 DB
11   UNITED STATES OF AMERICA,
                                                     SEALING ORDER
12   v.
                                                     UNDER SEAL
13

14   JULIUS WATSON,
15

16

17                                             SEALING ORDER
18          Upon Application of the United States of America and good cause having been shown,
19          IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
20 SEALED until further order of this Court.

21

22    Dated: 0DUFK

23

24

25

26

27

28

      SEALING ORDER
